United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 24, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 06-40044
                        Conference Calendar


VERLIE LEE HENDERSON,

                                    Plaintiff-Appellant,

versus

DOUG DRETKE, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION; RISSIE OWENS, Chairwoman,
Texas Board of Pardons and Paroles; DAN JONES, Special Review
Unit, Texas Board of Pardons and Paroles,

                                    Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:05-CV-383
                        --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Verlie Lee Henderson, Texas prisoner # 199786, appeals the

dismissal of his civil rights complaint pursuant to 28 U.S.C.

§ 1915A.   In that complaint, Henderson challenged the

constitutionality of Texas’ parole procedures.   Henderson’s

brief, however, does not address the district court’s

determinations that (1) Fifth Circuit precedent deemed his ex

post facto claim frivolous and (2) his due process challenge was


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-40044
                                 -2-

not cognizable in a 42 U.S.C. § 1983 proceeding.    These issues

are therefore waived.    See Brinkman v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     Henderson’s appeal is frivolous and is therefore dismissed.

See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR. R.

42.2.   We remind Henderson that, after the docketing of the

instant appeal, we imposed the 28 U.S.C. § 1915(g) bar in

Henderson v. Enns, No. 05-40279 (5th Cir. Apr. 27, 2006)

(unpublished).   Consequently, Henderson is barred from proceeding

in forma pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.    § 1915(g).

     APPEAL DISMISSED.